DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shapiro et al (US 4,455,974 hereinafter “Shapiro”).

In regards to claim 1:
	Shapiro teaches a piston for an internal combustion engine (hereinafter “engine”) comprising a piston crown for a piston side delimitation of a combustion chamber (12) of the engine, and a cover (22) which partially covers the piston crown, wherein directly between the cover and the piston crown there is formed a thermally insulating gap (20) having a fluidic connection to the combustion chamber (via connecting passages 24).

In regards to claim 2:
	Shapiro teaches the thermally insulating gap is an air gap.

In regards to claim 3:
	Shapiro teaches the fluid connection is designed to allow a pressure approximation.

In regards to claim 4:
	Shapiro teaches the cover is arranged to separate a flame front during a combustion in the combustion chamber from the piston crown, wherein a flame disperses and separates during the combustion process.

In regards to claim 5:
	Shapiro teaches the cover is arranged to separate the flame front during the combustion in the combustion chamber from a piston depression of the piston crown.

In regards to claim 6:
	Shapiro teaches the fluidic connection is formed at least partially by at least one annular gap between the piston crown and the cover.

In regards to claim 7:
	Shapiro teaches the fluidic connection is formed at least partially by an annular gap between an outer circumference edge of the cover and the piston crown.

In regards to claim 8:
	Shapiro teaches the fluidic connection is formed at least partially by at least one passage hole.

In regards to claim 11:
	Shapiro teaches the piston crown having a depression, and the cover is at least partially arranged in the piston depression.

In regards to claim 13:
	Shapiro teaches the fluidic connection is formed at least partially by an annular gap between an outer circumferential edge of the piston depression and an outer circumferential edge of the cover.

In regards to claim 14:
	Shapiro teaches a cross sectional contour of the cover follows a cross sectional contour of the piston depression.

In regards to claim 15:
	Shapiro teaches the cross sectional contour of the cover follows the cross sectional contour of the piston depression with a substantially constant spacing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shapiro in view of Mitchell et al (US 4,018,194 hereinafter “Mitchell”).

In regards to claim 9:
	Shapiro teaches the multiple passage holes are spaced apart but does not teach a fuel injection jet impingement region of the cover.
	Mitchell teaches a fuel injection jet impingement region in order to provide fuel to a combustion chamber with a known method of fuel delivery.
	It would have been obvious to have a fuel injection jet impingement region wherein fuel injection is known in the art as a means for delivering fuel to a combustion chamber.

In regards to claim 16:
	Shapiro does not teach the cover is a metal sheet.
	Mitchell teaches a cover to be a metal sheet in order to provide a cover that is made from a material that is suitable for a combustion process.
	It would have been obvious to one of ordinary skill in the art to have the cover be made from a metal sheet in order to have the cover be made of metal, a suitable material that is exposed to combustion.

In regards to claim 17:
	Shapiro teaches the cover having a substantially constant thickness.

In regards to claim 18:
	Shapiro does not teach the cover is welded to the piston crown.	
Mitchell teaches a cover is welded to the piston crown (Col 4, Lines 8-10) in order to provide a known method of fastening to fasten the components together.
	It would have been obvious to one of ordinary skill in the art to have the cover welded in order to fasten the cover.

In regards to claim 20:
	Shapiro does not teach a motor vehicle.
	Mitchell teaches a motor vehicle having an engine with a piston in order to translate combustion energy into rotational energy of wheels for transportation.
	It would have been obvious to one of ordinary skill in the art to recite a vehicle wherein engines and vehicles are commonly known in the art for transportation purposes.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shapiro.

In regards to claim 10:
	Shapiro does not teach the thermally insulating gap having a height greater than or equal to 0.5 mm.  The optimization of ranges and the changes of size and shape are not inventive.  In the instant case larger pistons having the same ratio in regards to size will increase the size of the gap.  Larger pistons are known in the art for larger engines having larger displacement.  Larger displacement allows more air to flow into the combustion chamber space and providing more power from the combustion process.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shapiro in view of Jarrett et al (US 2008/0041333 hereinafter “Jarrett”).

In regards to claim 12:
	Shapiro does not teach a central elevation.	
Jarrett teaches a depression having a central elevation and a cover that covers the central elevation in order to guide flame plumes.
It would have been obvious to one of ordinary skill in the art to have a central elevation in order to guide flame plumes.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Shapiro in view of Munro et al (US 4,553,472 hereinafter “Munro”).

In regards to claim 19:
Shapiro does not specify the cover is welded by means of spot welding or friction welding.
	Munro teaches friction welding of a piston crown cover in order to use a known method of fastening to fasten the piston crown cover to the piston.
	It would have been obvious to one of ordinary skill in the art to friction weld wherein friction welding is a known method of fastening.



Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JAY KIM whose telephone number is (571)270-7610. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J KIM/Examiner, Art Unit 3747                                                                                                                                                                                                        

/LONG T TRAN/Primary Examiner, Art Unit 3747